Citation Nr: 1418365	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hyposmia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1983 to January 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In October 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The issue has been recharacterized to comport with the evidence of record. 


FINDING OF FACT

Hyposmia was incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for hyposmia have been met.  38 C.F.R. § 3.303 (2013). 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for loss of sense of smell, which is currently diagnosed as hyposmia.

The Veteran contends that his current loss of sense of smell had its onset during service, and is the result of his military occupational specialty as a vehicle maintenance specialist.  He asserts that over his 20 plus years tour of duty, he was exposed to numerous varied chemicals, to include gasoline, which gradually diminished his sense of smell. 

An October 2008 in-service report of medical assessment shows the Veteran reported a limited sense of smell. 

In a November 2012 VA examination report, Dr. Jones, MD, PhD, diagnosed hyposmia (reduced ability to detect odors). 

In a December 2012 addendum report, Dr. Jones opined that based on the Veteran's medical history, he cannot resolve the issue of loss of smell and its relation to military service without resorting to mere speculation.  The December 2012 addendum report is afforded no probative value on the issue of nexus.

Service connection is warranted for a current disability that was incurred in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran is competent to report that his sense of smell has gradually diminished in and since service.  As these statements are uncontroverted by any evidence of record, they are deemed credible and of significant probative value.

There is no probative evidence that the Veteran's hyposmia is not related to service.  

Service connection for hyposmia is warranted.


ORDER

Service connection for hyposmia is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


